          Case 1:20-cv-00981-AWI-SKO Document 12 Filed 09/18/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9
                           EASTERN DISTRICT OF CALIFORNIA
10

11   YELLOWCAKE, INC. and          )         Case No.: 1:20-cv-00981-NONE-JDP
     COLONIZE MEDIA, INC.,         )
12                                 )         ORDER GRANTING JOINT STIPULATION
13            Plaintiffs,          )         AND REQUEST FOR BRIEF SECOND
                                   )         EXTENSION OF TIME FOR DEFENDANTS
14       v.                        )         TRIWOLF MEDIA, LLC AND TANGO
15                                 )         MULTI MEDIA PRODUCTIONS, LLC TO
     TRIWOLF MEDIA, LLC, TANGO     )         FILE A RESPONSE TO PLAINTIFFS’
16   MULTI MEDIA PRODUCTIONS,      )         INITIAL COMPLAINT
17   LLC, DISTRIBUIDORA DE DISCOS )
     MONTERREY, S.A., DE C.V.,     )         ECF NO. 11
18   PLATINO RECORDS, INC.,        )
19   ALBERTO MITCHELL, and DOES 1- )
     20,                           )
20                                 )
21            Defendants.          )
                                   )
22

23

24

25

26        The court, having read and considered the parties’ joint stipulation and request for

27   a brief second extension of time for defendants TRIWOLF MEDIA, LLC (“Triwolf”) and

28   TANGO MULTI MEDIA PRODUCTIONS, LLC (“Tango”) (collectively, “Defendants”)


                                                1
              Case 1:20-cv-00981-AWI-SKO Document 12 Filed 09/18/20 Page 2 of 2


 1   to respond to the initial complaint filed by plaintiffs YELLOWCAKE, INC. and
 2   COLONIZE MEDIA, INC. (collectively, “Plaintiffs”), ECF No. 11, and good cause
 3   appearing, hereby orders that:
 4            1.      The court grants the stipulation, ECF No. 11; and
 5            2.      The deadline for Defendants Triwolf and Tango to file a response to
 6   Plaintiff’s Initial Complaint, ECF No. 1, is extended to September 28, 2020.
 7
     IT IS SO ORDERED.
 8

 9
     Dated:        September 17, 2020
10                                                 UNITED STATES MAGISTRATE JUDGE
11

12   No. 204.
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                     2
